     Case 5:17-cr-00022-MTT-CHW Document 733 Filed 08/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

DELMA GODDARD,                      :
                                    :
            Movant,                 :
                                    :
      v.                            :                Case No. 5:17-cr-00022-MTT-CHW-1
                                    :
UNITED STATES OF AMERICA,           :
                                    :                Proceedings Under 28 U.S.C. § 2255
            Respondent.             :                Before the U.S. Magistrate Judge
____________________________________:

                                             ORDER

       Before the Court is a Motion to Vacate, Set Aside, or Correct a Sentence pursuant to

28 U.S.C. § 2255 filed by Delma Goddard. (Doc. 732). After conducting an initial review in

accordance with the provisions of Rule 4 of the Rules Governing Section 2255 Proceedings for

the United States District Courts, the Court is unable to conclude that the instant Motion is

subject to summary dismissal.

       IT IS THEREFORE ORDERED that within thirty (30) days of the date of this

Order, Movant shall amend his motion to include every unalleged possible constitutional error

or deprivation entitling him to federal habeas corpus relief, failing which Movant will be

presumed to have deliberately waived his right to complain of any constitutional errors or

deprivations other than those set forth in his initial motion. If amended, Movant will be presumed

to have deliberately waived his right to complain of any constitutional errors or deprivations other

than those set forth in his initial and amended motions.

       IT IS FURTHER ORDERED that the United States Attorney RESPOND to Movant’s

claims by filing an answer or other responsive pleading pursuant to Rule 5 of the Rules




                                                 1
      Case 5:17-cr-00022-MTT-CHW Document 733 Filed 08/31/21 Page 2 of 2




Governing Section 2255 Proceedings for the United States District Courts within sixty (60) days

of the date of this Order.

       SO ORDERED, this 31st day of August, 2021.



                                                      s/ Charles H. Weigle
                                                      Charles H. Weigle
                                                      United States Magistrate Judge




                                              2
